
	

116 SJ 9 IS: Calling on the United States and Congress to take immediate action to address the challenge of climate change.
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		116th CONGRESS
		1st Session
		S. J. RES. 9
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2019
			Mr. Carper (for himself, Mr. Merkley, Mr. Markey, Mr. Coons, Mr. Whitehouse, Mr. Jones, Mr. Schatz, Mr. Booker, Mr. Schumer, Mr. Bennet, Mr. Reed, Mr. Van Hollen, Ms. Stabenow, Mr. Murphy, Mr. Manchin, Mr. Heinrich, Ms. Baldwin, Mr. Brown, Mrs. Murray, Mrs. Feinstein, Ms. Klobuchar, Mr. Blumenthal, Mrs. Gillibrand, Mr. Cardin, Mr. Warner, Mr. Leahy, Ms. Rosen, Ms. Smith, Mr. Wyden, Mrs. Shaheen, Ms. Hirono, Ms. Duckworth, Mr. Durbin, Ms. Hassan, Mr. Casey, Mr. Peters, Mr. Menendez, Ms. Cortez Masto, Mr. Sanders, Mr. Kaine, Mr. Tester, Ms. Harris, Ms. Cantwell, Ms. Sinema, Ms. Warren, Mr. King, and Mr. Udall) introduced the following joint resolution; which was read twice and referred to the Committee on Environment and Public Works
		
		JOINT RESOLUTION
		Calling on the United States and Congress to take immediate action to address the challenge of
			 climate change.
	
	
 That it is the sense of Congress that— (1)climate change is real;
 (2)human activity during the last century is the dominant cause of the climate crisis; and (3)the United States and Congress should take immediate action to address the challenge of climate change.
			
